DETAILED ACTION
Claims 1-20 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Uehara1, Vembu2, Matsuda3, and Jan4 as well as Levine5 and newly incorporated reference Carmel6.

	Uehara teaches comparing editions of source code to identify altered sentences (¶ 0072-0073) and presenting test cases requiring re-execution/requiring amendment. 

Vembu teaches (¶ 0019) specification errors within a document and further (¶ 0013) introducing suggestions for improvements into the specification it returns to the sender. This revision and transmission to a sender is performed iteratively until the specification is in a "done" condition.

	Matsuda teaches (¶ 0084) converting a hardware description into a control flow graph. Matsuda also teaches (FIG. 10, ele. 1004-1005, ¶ 0075-0077) extracting condition expressions and creating hierarchically-related conditional branch statements. 

Jan teaches (FIG. 2, col. 5, line 39-col. 6, line 5) parsing hard-to-detect code paragraphs to generate a condition-statement tree comprising condition-statement nodes and statement nodes.

Levine, as introduced during the After Final Consideration Pilot Program, teaches in FIG. 4, ¶ 0041 identifying inconsistences within an electronic document including duplicate references, missing or out-of-sequence references, and inconsistent usage of associated words or phrases for individual references and presenting the results to a user.

Carmel, newly introduced in this Notice of Allowability, teaches in col. 16, line 64-col. 17 using a multi-step “wizard” interface to check a resume or letter for errors by performing checks of a document, document sections, and document sub-sections and also teaches (col. 16, line 30-45) displaying errors to a user iteratively to allow for individual corrections.

The resulting claim limitations appear to be directed to recognizing paragraphs within a plurality of documents and generating corresponding paragraph trees, performing steps to eventually generate a 
(Independent claim 7 is very similar to independent claims 1, 15, and 18, further including judging and concluding steps regarding inconsistent description.)

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references (such as Levine in addition to another reference) in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements, such as many of the limitations regarding “inconsistently described” conditions. However, the current combination of prior art does not appear to fully address the failure conditions at play as well as doing so in the claimed manner across multiple documents.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        April 7, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Uehara et al., U.S. Patent Application Publication No. 2007/0174711
        2 Vembu et al., U.S. Patent Application Publication No. 2016/0087929
        3 Matsuda et al., U.S. Patent Application Publication No. 2011/0119655
        4 Jan, U.S. Patent No. 9,454,457
        5 Levine, U.S. Patent Application Publication No. 2013/0246436
        6 Carmel et al., U.S. Patent No. 7,689,431